Citation Nr: 1514432	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date earlier than February 24, 2010, for an award of special monthly compensation for the loss of use of a creative organ.  


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision, which set the effective date for special monthly compensation and an April 2010 rating decision which denied the Veteran's claim for an earlier effective date for special monthly compensation by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT

1.  On August 12, 2009, the Veteran filed a claim for an increased rating for a kidney disability.

2.  In February 2010, a VA examination attributed the Veteran's erectile dysfunction to kidney disease; there was no claim or competent medical evidence that connected the Veteran's erectile dysfunction to kidney disease or service before the date the Veteran filed his increased rating claim for the kidney disability.  


CONCLUSION OF LAW

The criteria for an effective date of August 12, 2009, but no earlier, for awarding service connection for special monthly compensation for the loss of use of a creative organ have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Where, as here, the appeal stems from notice of disagreement with the award of special monthly compensation for loss of a creative organ following the grant of service connection for erectile dysfunction, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in November 2011 which set forth the criteria to be satisfied to warrant an earlier effective date.

Earlier Effective Date for Special Monthly Compensation

The Veteran was awarded service connection for erectile dysfunction (ED) in a March 2011 rating decision.  Under VA regulations, such a disability is noncompensable absent evidence of penile deformity.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  VA, however, allows special monthly compensation to a Veteran for the loss of use of a creative organ (special monthly compensation).  38 U.S.C.A. § 1114 (k).  The rating decision thus also awarded the Veteran special monthly compensation for loss of use of a creative organ with the same effective date as the date for service connection for ED.  Essentially, the Veteran's claim for an earlier effective date for special monthly compensation is related to an earlier effective date for service connection for ED.  

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).
The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r). 

A formal claim is a specific claim in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155; 38 C.F.R. § 3.1(p).

Additionally, in some cases, the date of VA outpatient examination may be accepted as an informal claim.  38 C.F.R. § 3.157(b).

The Board must look to all communications in the file that may be interpreted as applications for claims, formal and informal, for benefits and then to all other evidence of record to determine the "earliest date as of which," disability is ascertainable.  38 U.S.C.A. § 5110(b) (2) ; see 38 C.F.R. §§ 3.400(o) (2) , 3.155(a) (2009); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Veteran and his wife testified that his ED disability had its onset in service and he sought medical attention.  He was sent to a civilian medical provider, who prescribed medication.  The service treatment records confirm that by July 2000, he was diagnosed with ED and referred to an urologist.  His retirement physical a month earlier, in June 2000, made no reference to ED but a medical assessment questionnaire with the same date noted the Veteran complained of low sexual stamina.  
In December 2000, the Veteran filed a claim for service connection for hypertension and other disabilities such as hearing loss.  The Veteran did not file a claim for erectile dysfunction contemporaneous with the hypertension claim, nor was there any communication or action indicating the intent to apply for service connection for ED before the RO issued a rating decision.  In June 2001, the RO issued a rating decision granting service connection for hypertension effective October 1, 2000 and awarded a rating of 10 percent.  The Veteran also did not appeal the decision, nor was any new and material evidence submitted within a year and the rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  

After the Veteran filed an increased rating claim in October 2002 for his hypertension disability, the RO in an December 2003 rating decision, increased the disability, now called hypertension with nephritis, to 30 percent.  The Veteran did not file a claim for erectile dysfunction contemporaneous with the hypertension claim, nor was there any communication or action indicating the intent to apply for service connection for ED.  The Veteran also did not appeal the decision, nor was any new and material evidence submitted within a year and the rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014). 

In October 2003, the Veteran was diagnosed with focal segmental glomerulosclerosis and chronic interstitial nephritis and in December 2003 he filed a claim for service connection for the glomerulosclerosis and nephritis, contending the diagnoses were secondary to hypertension.  In July 2004, the RO issued a rating decision maintaining the 30 percent rating for the disability, now called chronic kidney disease with focal segmental glomerulosclerosis and chronic interstitial nephritis and previously diagnosed as hypertension (kidney disability).  The Veteran did not file a claim for erectile dysfunction contemporaneous with the kidney disability claim, nor was there any communication or action indicating the intent to apply for service connection for ED while the kidney claim was pending.  The Veteran also did not appeal the decision, nor was any new and material evidence submitted within a year and the rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

In November 2007, the Veteran filed a claim for an increased rating for his kidney disability.  The Veteran did not file a claim for erectile dysfunction contemporaneous with the kidney disability claim, nor was there any communication or action indicating the intent to apply for service connection for ED while the kidney claim was pending.  A VA examination for the claim in February 2008 noted the Veteran had ED, and attributed the disability to medications, without specifying which medications caused ED.  In February 2008, the RO increased the rating for the kidney disability to 60 percent, effective April 2007.  In March 2008, the Veteran expressed disagreement with the effective date for the kidney disability.  As to the rating awarded, 60 percent, the Veteran did not appeal the rating, nor was any new and material evidence submitted within a year and the rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  

In March 2008, a VA doctor lists ED as a diagnosis and prescribes a new drug in addition to his current prescription.  In the same note, she stated the Veteran's current renal insufficiency was present since June 2002.  The Board notes that this appears to be the first time since separation that ED is specifically mentioned in treatment records.  The VA doctor, however, offered no opinions as to onset or etiology for the ED.   Thus, the Board finds that this note does not constitute an informal claim identifying a benefit of service connection for ED.  

In September 2008, the RO issued a rating decision awarding an effective date of June 1, 2002 for the kidney disability.  

In December 2008, the Veteran filed a claim for an increased rating for his kidney disability.  A December 2008 VA examination noted ED but concluded the etiology was unknown.  The Veteran did not file a claim for erectile dysfunction contemporaneous with the kidney disability claim, nor was there any communication or action indicating the intent to apply for service connection for ED while the kidney claim was pending.  The RO issued a rating decision in February 2009, continuing the 60 percent rating for the kidney disability.  

The Veteran did not express disagreement with the February 2009 rating decision and instead filed a new claim for an increased rating for the kidney disability on August 12, 2009.  On February 24, 2010, a VA examiner stated the Veteran had ED and the most likely etiology for the ED was chronic renal insufficiency.  

The RO in March 2010 awarded service connection for ED with an effective date of February 24, 2010, the date of a VA examination regarding the diabetes rating claim.  The rating decision thus also awarded the Veteran special monthly compensation for loss of use of a creative organ with the same effective date.  38 U.S.C.A. § 1114 (k).  

The Veteran asserts that he is entitled to an earlier effective date for his ED.  He argues it should be the date of separation, or in the alternative, June 1, 2002, which is the effective date of the kidney disability.

Although the Veteran argues that the effective date should be the date of separation, the evidence does not establish a claim for ED was received by VA within one year after separation from service, that is, by September 30, 2001.  

As noted above, the Veteran and his wife both testified that problems started in service and the records confirm that he sought treatment for ED.  In addition, the VAMC records indicate prescriptions as early as August 2002 that the Veteran was instructed to take before sexual intercourse.  Those records do not specify that the prescriptions were related to ED treatment.  The Board finds that these references to a specific medication do not contain information that would identify ED as a service connected disability.  There also was no writing from the Veteran, formal or informal seeking service connection for ED and there is no document discussing ED that the Board could find as a an informal claim received by VA within one year of separation.  Thus, the date of entitlement for service connection for ED is the effective date under VA regulations.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

The ED diagnosis first appears in the March 2008 treatment note, but that note did not ascribe service or a service connected disability (including medications to treat the disability) as the etiology of the ED.  The VA examinations in December 2008 attributed the ED to an unknown etiology.  The February 2008 VAX in attributed the ED to medications but without specifying which medications caused ED.  The Board notes the Veteran has been treated over the years for non-service connected disabilities such as prostate problems and GERD.  Therefore, the statement that ED is due to medications is too vague for the Board to consider any of the prior medical records as a formal or informal claim identifying ED as a disability which should be service connected as secondarily caused by the kidney disability.  The Board finds to make such a connection would be applying medical knowledge.  The Board is not permitted to rely on its unsubstantiated opinion on a question of medical causation, but must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  

After careful review of the file, the Board finds that there is no correspondence, communication, or action from the Veteran before August 12, 2009, which, even when liberally interpreted, can be construed as a claim, formal or informal, for seeking service connection for ED and receiving the award of special monthly compensation.  As noted, the Veteran filed several claims for increased rating for the kidney disability, but none of the claims raised ED as an issue for service connection and each of those increased rating claims became final without VA receiving any evidence or document that raised the issue of compensating the Veteran for ED as an additional disability as caused or aggravated by the kidney disability.

Therefore under 38 C.F.R. § 3.400(o)(1), the critical date in assigning the effective date is the date of receipt of the current claim, which is August 12, 2009, the date VA received statements from the Veteran asserting the amount of compensation he received for his kidney disability does not adequately cover the symptoms, residuals, and their severity.  As a result of this increased rating claim, evidence developed that not only established ED as a disability, but also that it was caused by the kidney disability, raising the issue of service connection.  None of the earlier increased rating claims demonstrated this type of evidence to establish an informal claim for service connection for ED (and therefore entitlement to special monthly compensation).  

The Board further finds that there was no other Federal, VA, or uniformed services treatment record that may serve as an informal application for service connection for ED and, as such, there was no pending informal claim under 38 C.F.R. § 3.157 (receipt of VA or Federal records) or under 38 C.F.R. § 3.156(c) (subsequently acquired uniform service records establishes the claim ) (final decision will be reconsidered when subsequently acquired uniform service records).  The record also does not reveal any earlier claims by the Veteran for ED or a communication or action from the Veteran indicating an intent to claim service connection for ED.  

Therefore, due to finality, 38 C.F.R. § 3.160, there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, and 3.157, for service connection prior to August 12, 2009, and there is no factual or legal basis to assign an effective date before August 12, 2009, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The RO, however, was incorrect to assign the VA examination date of February 24, 2010 as the effective date for service connection for ED and awarding special monthly compensation.  In this instance, the grant of service connection for ED and awarding special monthly compensation was part and parcel of his claim for a higher rating for his kidney disability, and the VA examination provided the medical evidence to support the claim.  The award of service connection for ED and special monthly compensation in this instance is the same as an award to a veteran who files a service connection claim and the claim is granted based upon the subsequent VA examination.  Under those circumstances, the date of filing becomes the effective date for an award of service connection and the same result is warranted here.  Stated another way, when the Veteran filed his claim for an increased rating for his kidney disability on August 12, 2009, that became the date of receipt for his claim of service connection for erectile dysfunction and therefore the effective date for service connection for ED and special monthly compensation for loss of use of a creative organ.  38 C.F.R. § 3.400 (b) (2).  

Therefore, the evidence does not support an effective date for ED and award of special monthly compensation for loss of use of a creative organ before the increased rating claim filed on August 12, 2009 and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

Entitlement to an effective date of August 12, 2009 for service connection for erectile dysfunction and special monthly compensation for the loss of use of a creative organ is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


